DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on October 28, 2021, and any subsequent filings.
Claims 1-14 stand rejected and Claims 15-20 are withdrawn from consideration.  Claims 1-7, 9, and 11-20 have been canceled.  Claims 8 and 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered. 
Response to Arguments
Specification
The specification has been amended and the objections withdrawn.
Claim Rejections - 35 USC § 103
Amended Claim 8
Applicant’s arguments with respect to amended Claim 8 have been considered and those arguments applicable to the current rejection of the amended claim are addressed here.
In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to Applicant's argument that Peters does not disclose a zeolite membrane (Remarks, Page 4/Paragraph 7 (hereinafter "Pg/Pr")-Pg5/Pr1), Peters has not been relied upon for this limitation rather the combination of Spiegelman and Peters discloses the limitation.
In response to Applicant's argument that the cited prior art references do not address the problem of membrane element damage (Remarks, Pg6/Pr2), the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the pressure control member on the pipe yet Claim 8 from which the claim depends recites the pressure control member on the further pipe rendering the claim indefinite as to the location of the pressure control member.
Claim 10 recites the limitation "the at the time of reducing the pressure in the water storage vessel" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman, et al., U.S. Patent No. 8,926,731 (hereinafter "Spiegelman") in view of Peters, et al., "Zeolite-Coated Ceramic Pervaporation Membranes; Pervaporation-Esterification Coupling and Reactor Evaluation," Ind. Eng. Chem. Res. Vol. 44, Issue 25, .
Applicants' claims are directed towards a device and a method.
Regarding Claims 8 and 10, Spiegelman discloses a method of operating a dehydration system configured to separate water from an aqueous organic compound, the method comprising controlling a pressure in a pipe connecting a separation membrane module (Fig. 2, SPA, Fig. 6, item 416, C15/L21, C22/L6-7) and a condenser water (Fig. 2 (note condenser below SPA), C22/L24-25) to be an absolute pressure of 20 kPa or less when water is retained in a water storage vessel (Spiegelman, Fig. 2, items V1, V7, (note ballast tank interpreted as water storage vessel), C22/L29-30,39-46,53-54 (note valves maintain vacuum)), wherein the dehydration system comprises: the separation membrane module, in which a tubular membrane element (Fig. 2, item 424, C15/L38-40, C22/L7-8; see also 112(b) analysis above), comprising a tubular porous ceramic support (Fig. 9, item 606, C18/L56-57) and a zeolite prefilter (C14/L43-45) disposed on the support, is arranged (Fig. 6), configured to separate water from the aqueous organic compound supplied thereto using the tubular membrane element (C2/L28-31, C5/L11-17, C6/L6-14, C18/L31-35 (note removal of organics)); a pressure-reducing member configured for reducing pressure on a water permeate side of the tubular membrane element (Fig. 2 (note lowest pump in drawing), C10/L9-13, C22/L26-29); the condenser, which is arranged between the separation membrane module and the pressure-reducing members via a pipe and a further pipe, configured to condense water vapor permeating through the tubular membrane element into water (Fig. 2 (note condenser below SPA connected through pipe), C22/L24-25); the water storage vessel 
Spiegelman does not disclose initially closing a pressure control member when water retained in a water storage vessel is discharged, or a zeolite membrane disposed on the support.
Williams also relates to a method of operating a dehydration system configure to separate water from an aqueous organic compound under vacuum (Abstract) and discloses initially closing a pressure control member (Fig., item 120) when water retained in a water storage vessel (Fig., item 114) is discharged (C6/19-26).
Peters also relates to tubular ceramic membranes and discloses a zeolite membrane disposed on said support (Pg9490/Abstract,C2/Pr1, Pg9491/C2/Pr2-3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method of operating a dehydration system disclosed by Spiegelman with valve operation disclosed by Williams because, according to Williams, closing the pressure control member before discharging the water storage vessel maintains the vacuum in the system and avoids having to shut down the system during discharging (C6/L29-37).  Moreover, according to Spiegelman, like Williams, valves can be used to control and maintain pressure in the vessel from which water is discharged (C22/L29-31).  It would have been further obvious to combine the membrane having a zeolite prefilter disclosed by the combination of Spiegelman and 
Additional Disclosures Included:  Claim 10: wherein, after water is discharged from the water storage vessel, the pressure control member arranged on the pipe connecting the condenser and the water storage vessel is opened in the end at the time of reducing the pressure in the water storage vessel and the pipe connecting the pressure control member and the water storage vessel (Williams, Fig., C6/19-37; see also 112(b) analysis above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PATRICK ORME/Primary Examiner, Art Unit 1779